DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 2/19/2021 has been entered and considered for this Office Action.
The amendment contains an amended claim set and a replacement drawing sheet.

Drawings
The replacement drawing sheet dated 2/19/2021 is accepted. 

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not entirely persuasive.

In view of the amendments to Fig. 1A, the objection to the drawings raised in the previous Office Action1 is withdrawn.

In view of the amendments to the claims, the rejections under §112(a) and §112(b) are withdrawn. The claims have been amended to no longer recite that the directly and communicatively coupled to the single ultrasound device, but now more broadly as the mobile computing device being communicatively coupled to the single ultrasound device (i.e., the coupling need not be direct anymore).

The non-statutory double patenting rejections are withdrawn because the reference application has been abandoned2.

Applicant argues that the grounds of rejection under §103 is based on an interpretation of the claims that is now rendered moot in view of the amendments to the claims. In particular, the claims have been amended to now recite that the ultrasound operating modes are for the single ultrasound device.
In view of the aforementioned amendments to the claims, new grounds of rejection are presented below which now rely on Marteau et al., US 2009/0048520 A1 and Costa, US 2011/0055447 A1 instead of the previously applied Hill reference. As such, Applicant’s arguments regarding Hill as applied to Pelissier are not found to be persuasive. As such, Applicant’s argument is not found to be persuasive in view of the new grounds of rejection which are necessitated by amendment.

Applicant further argues that “[m]odifying Pelissier in a manner which would have satisfied these limitations would have resulted in a system that would not have been fully functional. Clearly, the person of ordinary skill in the art would not have thought it obvious to build a non-functional system”.
non-functional system”/“a system that would not have been fully functional”. Applicant’s argument, in effect, amounts to no more than pure speculative allegations with no ground to stand on. Therefore, this argument is not found to be persuasive. Otherwise, if Applicant is to be believed that satisfying the claim limitations would result in a “non-functional system”/“a system that would not have been fully functional”, it is unclear why Applicant’s own invention wouldn’t also be “non-functional system”/“a system that would not have been fully functional”.
Otherwise, Applicant’s unpersuasive argument is neither here nor there because new grounds of rejection as necessitated by amendment are provided below.

Applicant argues against the use of “well-known” assertions: Applicant argues that the scope of assertions is unclear and therefore states that the “Assignee cannot fairly evaluate whether the Office’s allegation has merit”. This argument is not found to be persuasive for the following reasons:
First, Applicant merely alleges that the assertions are unclear without any reasoning or explanation as to why the assertions are allegedly unclear (i.e., it is unclear as to why Applicant believes the assertions are unclear) beyond merely stating “[g]iven the phrasing of the sentence in the Office Action”. As such, the Office cannot fairly evaluate whether the Applicant’s argument has merit. Applicant should specify such argument with greater detail if the argument is to be maintained. For example, what aspect of the assertions are unclear and why; e.g., why does the phrasing the of 
Second, notwithstanding the aforementioned deficiencies in Applicant’s argument, the Office will nevertheless attempt to respond to such argument to the best of its ability. The Office’s position is that the assertion is in fact clear and that the text of the Office Action speaks for itself:
“data connection port(s) on smart phones and tablets (e.g., Lightning port, mini USB port, micro USB port, USB-C port, etc. which are well-known in the art)”.

Here, the Office Action recites the text “data connection port(s) on smart phones and tablets” which is then followed by a parenthetical phrase “e.g., Lightning port, mini USB port, micro USB port, USB-C port, etc.” In the English language, the term “e.g.” is used as an abbreviation for the Latin word/phrase “exemplī grātiā” (which means “for example”) which is used to introduce an example or a non-exhaustive list of examples. Thus, “e.g., Lightning port, mini USB port, micro USB port, USB-C port, etc.” is understood to be a non-exhaustive list of examples of “data connection port(s) on smart phones and tablets”. The parenthetical phrased is concluded with “which is well-known in the art”. This means that a Lightning port, mini USB port, micro USB port, USB-C port, etc. are well-known examples of data connection port(s) on smart phones and tablets.
Otherwise, Applicant’s unpersuasive argument is neither here nor there because of new grounds of rejection as necessitated by amendment, which not rely upon the Official Notice/“well-known” assertion, are presented below.

Applicant further argues against the use of “well-known” assertions: Applicant argues that the Office Action has not demonstrated that the allegedly well-known assertion are capable of instant and unquestionable demonstration, nor provided any support for the allegations
First, it is noted that the Applicant does not appear to take a position on the well-known assertion’s capability of instant and unquestionable demonstration, let alone a position that the well-known assertion is incapable of instant and unquestionable demonstration; rather, the Applicant merely argues/alleges that the Office Action itself has not demonstrated that the well-known assertion are capable of instant and unquestionable demonstration. Since the well-known assertion’s capability of instant and unquestionable demonstration is not in question (i.e., Applicant does not argue that the well-known assertion is incapable of instant and unquestionable demonstration), it remains the Office’s position that the well-known assertion is indeed capable of instant and unquestionable demonstration, regardless of whether such capability has been demonstrated in the Office Action itself. 
Second, MPEP 2144.03 recites in part “the following guidance is provided in order to assist the examiners in determining when it is appropriate to take official notice of facts without supporting documentary evidence or to rely on common knowledge in the art in making a rejection, and if such official notice is taken, what evidence is necessary to support the examiner’s conclusion of common knowledge in the art”, thereby implying that official notice or relying on common/well-known knowledge, without supporting documentary evidence, may still be appropriate. As discussed in MPEP 2144.03, relying on facts asserted to be well-known, without supporting 
Otherwise, Applicant’s unpersuasive argument is neither here nor there because of new grounds of rejection as necessitated by amendment which do not rely upon the Official Notice/“well-known” assertion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 4, 7-9, 11-13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al., US 2012/0226161 A1 (hereinafter “Pelissier”) in view of Via et al., “Lung ultrasound in the ICU: from diagnostic instrument to respiratory monitoring tool” Minerva Anestesiologica 2012 Nov 78(11):1282-96, Epub 2012 Aug 3 (hereinafter “Via”); Kinicki et al., US 5,315,999 A (hereinafter Kinicki); Marteau et al., US 2009/0048520 A1 (hereinafter “Marteau”); and Costa, US 2011/0055447 A1 (hereinafter “Costa”).
Regarding claim 1, Pelissier teaches a computing device (see ¶ [0019]-[0020] and Figs. 1 and 2; ultrasound system 10 comprises a processor 20 and memory 22 housed inside housing 19) communicatively coupled to a plurality of ultrasound devices (probes 18; the processor 20 is coupled to probes 18 by means of probe connection 19), the computer device comprising:
at least one processor (processor 20) configured to:
generate a graphical user interface (GUI) having a plurality of user selectable GUI menu options corresponding to respective ultrasound operating modes (GUI menu options corresponding to exam categories 112a-112h are displayed at step 34, Figs. 3, ¶ [0026]; see Fig. 4B) for the plurality of ultrasound devices, wherein the plurality of user-selectable GUI menu options comprises:
a GUI menu option labeled as representing an ultrasound operating mode for cardiac imaging (“Cardiological (CAR)”, ¶ [0026];112b, Fig. 4B
a GUI menu option labeled as representing an ultrasound operating mode for abdominal imaging (“Abdominal (AB)”, ¶ [0026]; 112a, Fig. 4B), and
a GUI menu option labeled as representing an ultrasound operating mode for small parts imaging (“Small Parts (SP)”, ¶ [0026]; 112g, Fig. 4B).
receive, via the GUI, user input indicating selection of an ultrasound operating mode of the ultrasound operating modes for the plurality of transducers (an exam category is selected by the user at step 36, Fig. 3, ¶ [0028]); and
in response to receiving the user input, provide an indication to a suitable ultrasound device of the plurality of ultrasound devices to operate in the selected ultrasound operating mode (implied from “processor activat[ing] the selected probe using the set of operational parameters specified by the selected configuration” during step 52, Fig. 3, ¶ [0038]; i.e., the set of operational parameters --which corresponds to the selected operating mode-- effectively reads on “an indication to the ultrasound device to operate in the selected operating mode” because the set of operational parameters is understood by the ordinarily skilled artisan to contain some sort of setting/parameter/option/etc. that conveys/indicates to the ultrasound device how to operate in accordance with the selected operating mode).

While Pelissier does teach a plurality of GUI menu options including ones labeled as representing various ultrasound operating modes for various anatomical examinations including a cardiac imaging mode, an abdominal imaging mode, and a small parts imaging mode respectively, Pelissier does not teach or suggest one for a lung imaging mode.
i.e., ultrasound) teach using ultrasound to image lungs. Via teaches settings and/or configurations recommended for lung imaging that can collectively read on an “ultrasound operating mode for lung imaging” as recited in the claim (p.1287, left col., top ¶):
Some technical notes concerning probes and machine settings deserve mention, as they may greatly affect LUS findings and interpretation. As described in the literature, LUS can be perf-ormed with any probe (high frequency, such as linear or micro-convex, or low frequency, such as convex or phased array). But different range of frequencies suit better different targets of the ultrasound inspection: high frequencies (9-12 MHz) visualize at best the pleuras, their anat-omy and lung sliding; lower frequencies (2.5-5 MHz) allow better appreciation of the in depth extension of B-lines and of consolidations/ef-fusions. The microconvex probe, with its small footprint (fitting into intercostal spaces) and       its wide range of frequencies (5-11 MHz) is re-garded by many as the ideal probe.9 For a correct execution of LUS examination, specific adjust-ments of machine settings are required: removal of harmonic-imaging and lowering of “reject” post processing (which otherwise diminish arte-facts); elimination of multi-focus modality and focus setting at the level of the pleural line; depth setting at 6-7 cm from the pleural line (for full appreciation of the extension of B-lines); storage clip length set to include an entire respiratory cycle. Other technical issues specific to the ICU (ultrasound machine features, disinfection) are described exhaustively elsewhere.10

Regarding the limitation of the claimed GUI menu option labeled as representing an operating mode for lung imaging:
The concept of a user selectable GUI menu option corresponding to and labeled as representing a respective ultrasound operating mode is taught in Pelissier (as discussed above). Separately, the concept of an ultrasound operating mode for lung imaging is taught in Via (as discussed above). However, these concepts are not taught as combined (i.e., not taught as a user selectable GUI menu option corresponding to and labeled as representing an ultrasound operating mode for lung imaging).
The concept of the lung imaging mode as taught by Via could have been integrated into the concept of the GUI menu framework of Pelissier because the ordinarily skilled artisan would have known how to integrate new GUI menu options corresponding to an ultrasound operating modes/presets into a menu of selectable GUI options to control an ultrasound device to operate in the selected mode/presets in view of the teachings of Kinicki.
Kinicki in the same field of endeavor (i.e., ultrasound) teaches: “In an ultrasound imaging system, sets of imaging parameter values are saved as preset modes. When a user later selects one of the preset modes, the system automatically operates in accordance with the corresponding set of imaging parameter values. The imaging parameter values for each preset mode are selected and adjusted by the user while the system is generating a desired ultrasound image, thereby ensuring that the stored imaging parameter values correspond to a desired ultrasound image. The system can store preset modes for different exam types, for different image displays, for different patients and for different users. Each of the preset modes can be selected with a single keystroke.” (Abstract).
The GUI menu of Pelissier would continue to operate as it did before combination with Via (i.e., the GUI menu would continue to be presented to the user and allow the user to select an operating mode) except for that the GUI menu would predictably also i.e., the ultrasound lung imaging would continue to allow a user to acquire ultrasound images of the lungs) except for that the lung imaging mode predictably can be selectable as a preset by simply selecting, from a GUI menu, a GUI menu option corresponding thereto.
The ordinarily skilled artisan would have recognized that by adding another imaging mode (in this case lung imaging mode) to the invention of Pelissier, the modified Pelissier invention would advantageously have increased utility/usefulness. For example, in a situation where a user is using the unmodified Pelissier invention to perform a number of examinations (including lung imaging) on the same patient, the user needs to switch to another invention (or has to manually set imaging parameters) when switching to lung imaging. In this sense, the ordinarily skilled artisan would have recognized that the modification would increase the convenience of switching to a lung imaging mode by providing a simple, intuitive, selectable GUI menu option corresponding thereto instead of having to make changes to individual parameters such as frequency, etc.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pelissier by providing the GUI menu with a GUI menu option corresponding to/labeled as representing an ultrasound operating mode for lung imaging because it would have merely involved combining prior art elements (i.e., combining the concept of a user selectable GUI menu option corresponding to and labeled as representing a respective ultrasound operating mode as taught in Pelissier with the concept of an ultrasound operating mode for lung imaging as taught in Via) according to known methods (i.e., how to integrate new GUI options corresponding to an ultrasound operating modes/presets into a menu of selectable GUI options to control an ultrasound device to operate in the selected mode/present as taught by Kinicki) to yield predictable results (e.g., the lung imaging mode predictably can be selectable as a preset by simply selecting, from a GUI menu, a GUI menu option corresponding thereto); and the ordinarily skilled artisan would have been motivated to make this modification in order to increase the convenience of switching to a lung imaging mode.

The modified Pelissier invention does not teach a single ultrasound device; rather, Pelissier teaches multiple ultrasound devices (probes 18, ¶ [0020] and Figs. 1 and 2 of Pelissier).
Based on steps 36, 38, 39, 40, 42, 44, 46, and 48 (as shown in Fig. 3 and discussed in detail in ¶ [0028]-[0034]), the ordinarily skilled artisan would have recognized that one or more of Pelissier’s ultrasound operating modes may suitably correspond to different probes of probes 18. For example, the ordinarily skilled artisan would have recognized that if a user is switching between two different modes for which two different probes are respectively suitable, the user must switch between said two different probes in order to switch between said two different modes. The ordinarily skilled artisan would have recognized that this switching can extend the duration of examination because there is some finite amount of time that is involved in stowing away the probe the user wants to switch from and obtaining/grabbing the probe the user wants to switch to.
multi-headed probe 52, Fig. 2, 4, 6, and 7; ¶ [0031]-[0040]). For example, Marteau teaches at ¶ [0031]: “In various embodiments, the functionalities of more than one probe are provided in a single probe body or acquisition component 52. One or more secondary heads (e.g., transducer 107) are added to a probe body (as discussed herein), forming a multi-headed probe 52 that provides a user with the ability to switch between a plurality of heads 106, 107 having distinct functions (e.g., heads having curved of linear arrays, 2D functions, and/or 3D functions).”
Marteau teaches the following advantage at ¶ [0031]: “Multi-headed probe 52 facilitates rapid switching between transducers 106 and 107 by allowing a switch to be made with a simple rotation within a user's hand. The rotation can be of the multi-headed probe 52, itself, or of a multi-headed probe 52 inside a probe cover. Exam duration is reduced by eliminating or reducing the need for an exchange of probes during an exam and the requirement of a user to make movements between a patient examination area and a remote probe holder area. It should be noted that a window for the multi-headed probe 52 can be fixed (i.e., one window provided for each head, with the multi-headed probe fixed inside a probe cover) or adjustable, similar to the diaphragm of a photo camera (with one window for several heads, and the multi-headed probe rotatable within the probe cover).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Pelissier invention by combining the multiple probes into a single probe, as taught by Marteau; and the ordinarily skilled artisan would have been motivated to make this modification in 

While the computing device of the modified Pelissier invention may be considered “mobile” in the sense that it is structurally contained in and/or supported by a wheeled cart (see Fig. 1 of Pelissier), Pelissier does not teach that the computing device is a phone or tablet per se.
Costa teaches a mobile computing device that is a phone (iPhone 100, Figs. 1-4; iPhone 503, Figs. 5 and 6) communicatively coupled (via dock 101 and cord 104, Figs. 1-4; or via dock 501 and communications cable 510, Figs. 5 and 6) to a single ultrasound device (probe unit 105 which includes ultrasound transducer 106, Fig. 1; probe unit 502 which includes transducer 505, Fig. 5). Since the iPhone is widely available, portable, and capable with regards to processing, the ordinarily skilled artisan would have recognized that embodying the mobile computing device as an iPhone would provide for a portable medical diagnostic instrument at a relatively low cost (see Costa, ¶ [0011]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Pelissier such that the mobile computer device is a phone such as an iPhone, as taught by Costa; and the ordinarily skilled artisan would have been motivated to making this modification in order to provide for a portable medical diagnostic instrument at a relatively low cost.

claim 4, the modified Pelissier invention teaches the invention of claim 1 as discussed above. Further, by embodying the computing device as an iPhone as discussed above, the computing device would comprise a touchscreen because iPhones have touchscreens. However the modified Pelissier device does not teach that the user selectable menu options are selectable by touch.
As discussed above, Costa teaches the computing device that is an iPhone. The examiner takes Official Notice that an iPhone inherently has user selectable menu options that are selectable by touch; therefore, Costa implicitly teaches user selectable menus options that are selectable by touch
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Pelissier invention such that the user selectable menu options are selectable by touch, as taught by Costa; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for a convenient way to select the aforementioned menu options.

Regarding claim 7, Pelissier modified by the teachings of Via, Kinicki, Marteau, and Costa teaches the invention of claim 1; further, Pelissier teaches that the computing device is configured to generate control signals for controlling a suitable ultrasound device of the plurality of ultrasound devices (implied from activating the probe with/using the selected configuration, step 52, Fig. 3; “At block 52 the processor activates the selected probe using the set of operational parameters specified by the selected configuration. Method 30 then proceeds to block 54 and ends. The user may then conduct the ultrasound examination to acquire ultrasound imaging data from the subject.” ¶ [0038]) in response to receiving a selection of a menu option of the plurality of user selectable GUI menu options (i.e., step 52 follows or is in response to step 36, Fig. 3). By making the modification discussed above regarding claim 1 with respect to limitation of the single ultrasound device (in view of the teachings of Marteau), it follows that the computing device is configured to generate control signals for controlling the single ultrasound device in response to receiving the selection of the menu option of the plurality of user selectable GUI menu options.

Regarding claim 8, Pelissier modified by the teachings of Via, Kinicki, Marteau, and Costa teaches the invention of claim 1; further, Pelissier teaches the computing device is further configured to: receive data obtained by a suitable ultrasound device of the plurality of ultrasound devices, generate at least one ultrasound image from the data, and display the at least one generated ultrasound image (“transducers in probes 18 convert the received echoes into electrical signals which are provided to processor 20. Processor 20 receives the electrical signals and converts the electrical signals into image data. The image data may be provided to display 14 in real time” ¶ [0020]). By making the modification discussed above regarding claim 1 with respect to limitation of the single ultrasound device (in view of the teachings of Marteau), it follows that the computing device is further configured to: receive data obtained by the single ultrasound device of the plurality of ultrasound devices, generate at least one ultrasound image from the data, and display the at least one generated ultrasound image

Regarding claim 9, Pelissier teaches a computing device (see ¶ [0019]-[0020] and Figs. 1 and 2; ultrasound system 10 comprises a processor 20 and memory 22 housed inside housing 19) communicatively coupled to a plurality of ultrasound devices (probes 18; the processor 20 is coupled to probes 18 by means of probe connection 19), the computer device comprising:
at least one computer hardware processor (processor 20);
a display (14); and
a least one non-transitory computer readable medium (memory 22) storing an application program that, when executed by the at least one computer hardware processor, causes the at least one computer hardware processor to (“The operation of processor 20 may be controlled by software stored in memory 22” ¶ [0020]; “Memory 22 has an examination configuration program 24 stored therein. Examination configuration program 24 comprises instructions which, when executed by processor 20, implement a method for configuring ultrasound system 10 for an ultrasound examination according to one embodiment of the invention” ¶ [0020]):
generate a graphical user interface (GUI) having a plurality of GUI elements representing a respective plurality of ultrasound operating modes for the plurality of ultrasound devices (GUI menu options corresponding to exam categories 112a-112h are displayed at step 34, Figs. 3, ¶ [0026]; see Fig. 4B), wherein the plurality of GUI elements comprises:
a GUI element labeled as representing an ultrasound operating mode for cardiac imaging (“Cardiological (CAR)”, ¶ [0026];112b, Fig. 4B),
a GUI element labeled as representing an ultrasound operating mode for abdominal imaging (“Abdominal (AB)”, ¶ [0026]; 112a, Fig. 4B
a GUI element labeled as representing an ultrasound operating mode for small parts imaging (“Small Parts (SP)”, ¶ [0026]; 112g, Fig. 4B);
present the GUI via the display (e.g., see Fig. 4B which shows the GUI on the display);
receive, via the GUI, user input indicating selection of one of the plurality of ultrasound operating modes (an exam category is selected by the user at step 36, Fig. 3, ¶ [0028]); and
in response to receiving the user input, provide an indication to a suitable ultrasound device of the plurality of ultrasound devices to operate in the selected ultrasound operating mode (implied from “processor activat[ing] the selected probe using the set of operational parameters specified by the selected configuration” during step 52, Fig. 3, ¶ [0038]; i.e., the set of operational parameters --which corresponds to the selected operating mode-- effectively reads on “an indication to the ultrasound device to operate in the selected operating mode” because the set of operational parameters is understood by the ordinarily skilled artisan to contain some sort of setting/parameter/option/etc. that conveys/indicates to the ultrasound device how to operate in accordance with the selected operating mode).

While Pelissier does teach a plurality of GUI elements including ones labeled as representing various ultrasound operating modes for various anatomical examinations including a cardiac imaging mode, an abdominal imaging mode, and a small parts imaging mode respectively, Pelissier does not teach or suggest one for a lung imaging mode.
i.e., ultrasound) teach using ultrasound to image lungs. Via teaches settings and/or configurations recommended for lung imaging that can collectively read on an “ultrasound operating mode for lung imaging” as recited in the claim (p.1287, left col., top ¶):
Some technical notes concerning probes and machine settings deserve mention, as they may greatly affect LUS findings and interpretation. As described in the literature, LUS can be perf-ormed with any probe (high frequency, such as linear or micro-convex, or low frequency, such as convex or phased array). But different range of frequencies suit better different targets of the ultrasound inspection: high frequencies (9-12 MHz) visualize at best the pleuras, their anat-omy and lung sliding; lower frequencies (2.5-5 MHz) allow better appreciation of the in depth extension of B-lines and of consolidations/ef-fusions. The microconvex probe, with its small footprint (fitting into intercostal spaces) and       its wide range of frequencies (5-11 MHz) is re-garded by many as the ideal probe.9 For a correct execution of LUS examination, specific adjust-ments of machine settings are required: removal of harmonic-imaging and lowering of “reject” post processing (which otherwise diminish arte-facts); elimination of multi-focus modality and focus setting at the level of the pleural line; depth setting at 6-7 cm from the pleural line (for full appreciation of the extension of B-lines); storage clip length set to include an entire respiratory cycle. Other technical issues specific to the ICU (ultrasound machine features, disinfection) are described exhaustively elsewhere.10

Regarding the limitation of claimed GUI element labeled as representing an ultrasound operating mode for lung imaging:
The concept of a GUI element labeled as representing a respective ultrasound operating mode is taught in Pelissier (as discussed above). Separately, the concept of as discussed above). However, these concepts are not taught as combined (i.e., not taught as a GUI element labeled as representing an ultrasound operating mode for lung imaging).
The concept of the lung imaging mode as taught by Via could have been integrated into the concept of the GUI menu framework of Pelissier because the ordinarily skilled artisan would have known how to integrating new GUI elements corresponding to an ultrasound operating modes/presets into a menu of selectable GUI elements to control an ultrasound device to operate in the selected mode/presets in view of the teachings of Kinicki.
Kinicki in the same field of endeavor (i.e., ultrasound) teaches: “In an ultrasound imaging system, sets of imaging parameter values are saved as preset modes. When a user later selects one of the preset modes, the system automatically operates in accordance with the corresponding set of imaging parameter values. The imaging parameter values for each preset mode are selected and adjusted by the user while the system is generating a desired ultrasound image, thereby ensuring that the stored imaging parameter values correspond to a desired ultrasound image. The system can store preset modes for different exam types, for different image displays, for different patients and for different users. Each of the preset modes can be selected with a single keystroke.” (Abstract).
The GUI menu of Pelissier would continue to operate as it did before combination with Via (i.e., the GUI menu would continue to be presented to the user and allow the user to select an operating mode) except for that the GUI menu would predictably also include a GUI element labeled as representing lung imaging as selectable from the i.e., the ultrasound lung imaging would continue to allow a user to acquire ultrasound images of the lungs) except for that the lung imaging mode predictably can be selectable as a preset by simply selecting, from a GUI menu, a GUI element labeled as representing the lung imaging mode.
The ordinarily skilled artisan would have recognized that by adding another imaging mode (in this case lung imaging mode) to the invention of Pelissier, the modified Pelissier invention would advantageously have increased utility/usefulness. For example, in a situation where a user is using the unmodified Pelissier invention to perform a number of examinations (including lung imaging) on the same patient, the user needs to switch to another invention (or have to manually set imaging parameters) when switching to lung imaging. In this sense, the ordinarily skilled artisan would have recognized that the modification would increase the convenience of switching to a lung imaging mode by providing a simple, intuitive, selectable GUI element labeled as representing lung imaging instead of having to make changes to individual parameters such as frequency, etc.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pelissier by providing the GUI menu with a GUI element labeled as representing an ultrasound operating mode for lung imaging because it would have merely involved combining prior art elements (i.e., combining the concept of a user selectable GUI element labeled as representing a respective ultrasound operating mode as taught in Pelissier with the concept of an ultrasound operating mode for lung imaging as taught in Via) according to i.e., how to integrate new GUI elements labeled as representing a new ultrasound operating mode/presets into a menu of selectable GUI elements to control an ultrasound device to operate in the selected mode/present as taught by Kinicki) to yield predictable results (e.g., the lung imaging mode predictably can be selectable as a preset by simply selecting, from a GUI menu, a GUI elements corresponding thereto); and the ordinarily skilled artisan would have been motivated to make this modification in order to increase the convenience of switching to a lung imaging mode.

The modified Pelissier invention does not teach a single ultrasound device; rather, Pelissier teaches multiple ultrasound devices (probes 18, ¶ [0020] and Figs. 1 and 2 of Pelissier).
Based on steps 36, 38, 39, 40, 42, 44, 46, and 48 (as shown in Fig. 3 and discussed in detail in ¶ [0028]-[0034]), the ordinarily skilled artisan would have recognized that one or more of Pelissier’s ultrasound operating modes may suitably correspond to different probes of probes 18. For example, the ordinarily skilled artisan would have recognized that if a user is switching between two different modes for which two different probes are respectively suitable, the user must switch between said two different probes in order to switch between said two different modes. The ordinarily skilled artisan would have recognized that this switching can extend the duration of examination because there is some finite amount of time that is involved in stowing away the probe the user wants to switch from and obtaining/grabbing the probe the user wants to switch to.
Marteau teaches that the functionality of multiple probes can be combined into a single probe (multi-headed probe 52, Fig. 2, 4, 6, and 7; ¶ [0031]-[0040]). For example, In various embodiments, the functionalities of more than one probe are provided in a single probe body or acquisition component 52. One or more secondary heads (e.g., transducer 107) are added to a probe body (as discussed herein), forming a multi-headed probe 52 that provides a user with the ability to switch between a plurality of heads 106, 107 having distinct functions (e.g., heads having curved of linear arrays, 2D functions, and/or 3D functions).”
Marteau teaches the following advantage at ¶ [0031]: “Multi-headed probe 52 facilitates rapid switching between transducers 106 and 107 by allowing a switch to be made with a simple rotation within a user's hand. The rotation can be of the multi-headed probe 52, itself, or of a multi-headed probe 52 inside a probe cover. Exam duration is reduced by eliminating or reducing the need for an exchange of probes during an exam and the requirement of a user to make movements between a patient examination area and a remote probe holder area. It should be noted that a window for the multi-headed probe 52 can be fixed (i.e., one window provided for each head, with the multi-headed probe fixed inside a probe cover) or adjustable, similar to the diaphragm of a photo camera (with one window for several heads, and the multi-headed probe rotatable within the probe cover).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Pelissier invention by combining the multiple probes into a single probe, as taught by Marteau; and the ordinarily skilled artisan would have been motivated to make this modification in order reduce exam duration by eliminating or reducing the need for exchanging probes during an exam.

While the computing device of the modified Pelissier invention may be considered “mobile” in the sense that it is structurally contained in and/or supported by a wheeled cart (see Fig. 1 of Pelissier), Pelissier does not teach that the computing device is a phone or tablet per se.
Costa teaches a mobile computing device that is a phone (iPhone 100, Figs. 1-4; iPhone 503, Figs. 5 and 6) communicatively coupled (via dock 101 and cord 104, Figs. 1-4; or via dock 501 and communications cable 510, Figs. 5 and 6) to a single ultrasound device (probe unit 105 which includes ultrasound transducer 106, Fig. 1; probe unit 502 which includes transducer 505, Fig. 5). Since the iPhone is widely available, portable, and capable with regards to processing, the ordinarily skilled artisan would have recognized that embodying the mobile computing device as an iPhone would provide for a portable medical diagnostic instrument at a relatively low cost (see Costa, ¶ [0011]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Pelissier such that the mobile computer device is a phone such as an iPhone, as taught by Costa; and the ordinarily skilled artisan would have been motivated to making this modification in order to provide for a portable medical diagnostic instrument at a relatively low cost.

Regarding claim 11, the modified Pelissier invention teaches the invention of claim 1 as discussed above. Further, by embodying the computing device as an iPhone as discussed above, the computing device would comprise a touchscreen because 
As discussed above, Costa teaches the computing device that is an iPhone. The examiner takes Official Notice that an iPhone inherently is configured to receive user input indicating a selection via its touchscreen; therefore, Costa implicitly teaches a mobile computing device comprising a touchscreen, wherein the mobile computing device is configured to receive a user input indicating a selection via the touchscreen.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Pelissier invention such that the mobile computing device is configured to receive the user input indicating the selection via the touchscreen, as taught by Costa; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for a convenient way for the user to input the selection.

Regarding claim 12, Pelissier modified by the teachings of Via, Kinicki, Marteau, and Costa teaches the invention of claim 9; further, Pelissier teaches the computing device is further configured to: receive data obtained by a suitable ultrasound device of the plurality of ultrasound devices, generate at least one ultrasound image from the data, and display the at least one generated ultrasound image (“transducers in probes 18 convert the received echoes into electrical signals which are provided to processor 20. Processor 20 receives the electrical signals and converts the electrical signals into image data. The image data may be provided to display 14 in real time” ¶ [0020]). By making the modification discussed above regarding claim 9 with respect to limitation of the single ultrasound device (in view of the teachings of Marteau), it follows that the single ultrasound device of the plurality of ultrasound devices, generate at least one ultrasound image from the data, and display the at least one generated ultrasound image

Regarding claim 13, Pelissier modified by the teachings of Via, Kinicki, Marteau, and Costa teaches the invention of claim 9; further Pelissier teaches that the indication of the selected ultrasound operating mode comprises one or more parameters corresponding to the selected ultrasound operating mode (“processor activat[ing] the selected probe using the set of operational parameters specified by the selected configuration” during step 52, Fig. 3, ¶ [0038]).

Regarding claim 15, Pelissier modified by the teachings of Via, Kinicki, Marteau, and Costa teaches the invention of claims 9 and 13. As discussed above regarding claim 9, the one or more parameters comprises parameter values specifying transmit center frequency (p.1287, left col., top ¶ of Via as applied to the Pelissier as part of the lung imaging mode as discussed above regarding claim 9).

Regarding claim 19, Pelissier modified by the teachings of Via, Kinicki, Marteau, and Costa teaches the invention of claim 1; further, Pelissier teaches as discussed above that the user input indicating selection of the ultrasound operating mode comprises an indication to operate a suitable ultrasound device of the plurality of ultrasound devices according to a stored configuration profile associated with the selected ultrasound operating mode, the configuration profile comprising a set of parameter values for operating the suitable ultrasound device in the selected ultrasound operating mode (“processor activat[ing] the selected probe using the set of operational parameters specified by the selected configuration” during step 52, Fig. 3, ¶ [0038]; “A preset library 26 and a subject database 28 may also be stored in memory 22 to facilitate configuration of an ultrasound system for an examination, as described further below. Preset library 26 may comprise a plurality of sets of operational parameters for probes 18.” ¶ [0022]). By making the modification discussed above regarding claim 1 with respect to limitation of the single ultrasound device (in view of the teachings of Marteau), it follows that the user input indicating selection of the ultrasound operating mode comprises an indication to operate the single ultrasound device according to a stored configuration profile associated with the selected ultrasound operating mode, the configuration profile comprising a set of parameter values for operating the single ultrasound device in the selected ultrasound operating mode.

Regarding claim 20, Pelissier teaches a method of operating a computing device (see ¶ [0019]-[0020] and Figs. 1 and 2; ultrasound system 10 comprises a processor 20 and memory 22 housed inside housing 19) communicatively coupled to a plurality of ultrasound devices (probes 18; the processor 20 is coupled to probes 18 by means of probe connection 19), the method comprising:
using the computing device to perform:
generating a graphical user interface (GUI) having a plurality of GUI elements representing a respective plurality of ultrasound operating modes for the plurality of ultrasound devices (GUI menu options corresponding to exam categories 112a-112h are displayed at step 34, Figs. 3, ¶ [0026]; see Fig. 4B
a GUI element labeled as representing an ultrasound operating mode for cardiac imaging (“Cardiological (CAR)”, ¶ [0026];112b, Fig. 4B),
a GUI element labeled as representing an ultrasound operating mode for abdominal imaging (“Abdominal (AB)”, ¶ [0026]; 112a, Fig. 4B), and
a GUI element labeled as representing an ultrasound operating mode for small parts imaging (“Small Parts (SP)”, ¶ [0026]; 112g, Fig. 4B);
receiving, via the GUI, user input indicating selection of one of the plurality of ultrasound operating modes (an exam category is selected by the user at step 36, Fig. 3, ¶ [0028]); and
in response to receiving the user input, providing an indication to a suitable ultrasound device of the plurality of ultrasound devices to operate in the selected ultrasound operating mode (implied from “processor activat[ing] the selected probe using the set of operational parameters specified by the selected configuration” during step 52, Fig. 3, ¶ [0038]; i.e., the set of operational parameters --which corresponds to the selected operating mode-- effectively reads on “an indication to the ultrasound device to operate in the selected operating mode” because the set of operational parameters is understood by the ordinarily skilled artisan to contain some sort of setting/parameter/option/etc. that conveys to the ultrasound device how to operate in accordance with the selected operating mode).

While Pelissier does teach a plurality of GUI elements including ones labeled as representing various anatomical examination modes including a cardiac imaging mode, 
Via in the same field of endeavor (i.e., ultrasound) teach using ultrasound to image lungs. Via teaches settings and/or configurations recommended for lung imaging that can collectively read on an “ultrasound operating mode for lung imaging” as recited in the claim (p.1287, left col., top ¶):
Some technical notes concerning probes and machine settings deserve mention, as they may greatly affect LUS findings and interpretation. As described in the literature, LUS can be perf-ormed with any probe (high frequency, such as linear or micro-convex, or low frequency, such as convex or phased array). But different range of frequencies suit better different targets of the ultrasound inspection: high frequencies (9-12 MHz) visualize at best the pleuras, their anat-omy and lung sliding; lower frequencies (2.5-5 MHz) allow better appreciation of the in depth extension of B-lines and of consolidations/ef-fusions. The microconvex probe, with its small footprint (fitting into intercostal spaces) and       its wide range of frequencies (5-11 MHz) is re-garded by many as the ideal probe.9 For a correct execution of LUS examination, specific adjust-ments of machine settings are required: removal of harmonic-imaging and lowering of “reject” post processing (which otherwise diminish arte-facts); elimination of multi-focus modality and focus setting at the level of the pleural line; depth setting at 6-7 cm from the pleural line (for full appreciation of the extension of B-lines); storage clip length set to include an entire respiratory cycle. Other technical issues specific to the ICU (ultrasound machine features, disinfection) are described exhaustively elsewhere.10

Regarding the limitation of claimed GUI element labeled as representing an ultrasound operating mode for lung imaging:
as discussed above). Separately, the concept of an ultrasound operating mode for lung imaging is taught in Via (as discussed above). However, these concepts are not taught as combined (i.e., not taught as a GUI element labeled as representing an ultrasound operating mode for lung imaging).
The concept of the lung imaging mode as taught by Via could have been integrated into the concept of the GUI menu framework of Pelissier because the ordinarily skilled artisan would have known how to integrating new GUI elements corresponding to an ultrasound operating modes/presets into a menu of selectable GUI elements to control an ultrasound device to operate in the selected mode/presets in view of the teachings of Kinicki.
Kinicki in the same field of endeavor (i.e., ultrasound) teaches: “In an ultrasound imaging system, sets of imaging parameter values are saved as preset modes. When a user later selects one of the preset modes, the system automatically operates in accordance with the corresponding set of imaging parameter values. The imaging parameter values for each preset mode are selected and adjusted by the user while the system is generating a desired ultrasound image, thereby ensuring that the stored imaging parameter values correspond to a desired ultrasound image. The system can store preset modes for different exam types, for different image displays, for different patients and for different users. Each of the preset modes can be selected with a single keystroke.” (Abstract).
The GUI menu of Pelissier would continue to operate as it did before combination with Via (i.e., the GUI menu would continue to be presented to the user and allow the user to select an operating mode) except for that the GUI menu would predictably also include a GUI element labeled as representing lung imaging as selectable from the menu, and the lung imaging mode of Via would continue to operate as it did before combination with Pelissier (i.e., the ultrasound lung imaging would continue to allow a user to acquire ultrasound images of the lungs) except for that the lung imaging mode predictably can be selectable as a preset by simply selecting, from a GUI menu, a GUI element labeled as representing the lung imaging mode.
The ordinarily skilled artisan would have recognized that by adding another imaging mode (in this case lung imaging mode) to the invention of Pelissier, the modified Pelissier invention would advantageously have increased utility/usefulness. For example, in a situation where a user is using the unmodified Pelissier invention to perform a number of examinations (including lung imaging) on the same patient, the user needs to switch to another invention (or have to manually set imaging parameters) when switching to lung imaging. In this sense, the ordinarily skilled artisan would have recognized that the modification would increase the convenience of switching to a lung imaging mode by providing a simple, intuitive, selectable GUI element labeled as representing lung imaging instead of having to make changes to individual parameters such as frequency, etc.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pelissier by providing the GUI menu with a GUI element labeled as representing an ultrasound operating mode for lung imaging because it would have merely involved combining prior art elements (i.e., combining the concept of a user selectable GUI element labeled as representing a respective ultrasound operating mode as taught in Pelissier with the concept of an ultrasound operating mode for lung imaging as taught in Via) according to known methods (i.e., how to integrate new GUI elements labeled as representing a new ultrasound operating mode/presets into a menu of selectable GUI elements to control an ultrasound device to operate in the selected mode/present as taught by Kinicki) to yield predictable results (e.g., the lung imaging mode predictably can be selectable as a preset by simply selecting, from a GUI menu, a GUI elements corresponding thereto); and the ordinarily skilled artisan would have been motivated to make this modification in order to increase the convenience of switching to a lung imaging mode.

The modified Pelissier invention does not teach a single ultrasound device; rather, Pelissier teaches multiple ultrasound devices (probes 18, ¶ [0020] and Figs. 1 and 2 of Pelissier).
Based on steps 36, 38, 39, 40, 42, 44, 46, and 48 (as shown in Fig. 3 and discussed in detail in ¶ [0028]-[0034]), the ordinarily skilled artisan would have recognized that one or more of Pelissier’s ultrasound operating modes may suitably correspond to different probes of probes 18. For example, the ordinarily skilled artisan would have recognized that if a user is switching between two different modes for which two different probes are respectively suitable, the user must switch between said two different probes in order to switch between said two different modes. The ordinarily skilled artisan would have recognized that this switching can extend the duration of examination because there is some finite amount of time that is involved in stowing 
Marteau teaches that the functionality of multiple probes can be combined into a single probe (multi-headed probe 52, Fig. 2, 4, 6, and 7; ¶ [0031]-[0040]). For example, Marteau teaches at ¶ [0031]: “In various embodiments, the functionalities of more than one probe are provided in a single probe body or acquisition component 52. One or more secondary heads (e.g., transducer 107) are added to a probe body (as discussed herein), forming a multi-headed probe 52 that provides a user with the ability to switch between a plurality of heads 106, 107 having distinct functions (e.g., heads having curved of linear arrays, 2D functions, and/or 3D functions).”
Marteau teaches the following advantage at ¶ [0031]: “Multi-headed probe 52 facilitates rapid switching between transducers 106 and 107 by allowing a switch to be made with a simple rotation within a user's hand. The rotation can be of the multi-headed probe 52, itself, or of a multi-headed probe 52 inside a probe cover. Exam duration is reduced by eliminating or reducing the need for an exchange of probes during an exam and the requirement of a user to make movements between a patient examination area and a remote probe holder area. It should be noted that a window for the multi-headed probe 52 can be fixed (i.e., one window provided for each head, with the multi-headed probe fixed inside a probe cover) or adjustable, similar to the diaphragm of a photo camera (with one window for several heads, and the multi-headed probe rotatable within the probe cover).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Pelissier 

While the computing device of the modified Pelissier invention may be considered “mobile” in the sense that it is structurally contained in and/or supported by a wheeled cart (see Fig. 1 of Pelissier), Pelissier does not teach that the computing device is a phone or tablet per se.
Costa teaches a mobile computing device that is a phone (iPhone 100, Figs. 1-4; iPhone 503, Figs. 5 and 6) communicatively coupled (via dock 101 and cord 104, Figs. 1-4; or via dock 501 and communications cable 510, Figs. 5 and 6) to a single ultrasound device (probe unit 105 which includes ultrasound transducer 106, Fig. 1; probe unit 502 which includes transducer 505, Fig. 5). Since the iPhone is widely available, portable, and capable with regards to processing, the ordinarily skilled artisan would have recognized that embodying the mobile computing device as an iPhone would provide for a portable medical diagnostic instrument at a relatively low cost (see Costa, ¶ [0011]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Pelissier such that the mobile computer device is a phone such as an iPhone, as taught by Costa; and the ordinarily skilled artisan would have been motivated to making this modification in order to provide for a portable medical diagnostic instrument at a relatively low cost.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Via, Kinicki, Marteau and Costa as applied to claim 1 above, and further in view of K S, US 2016/0179355 A1 (hereinafter “KS”).
Pelissier modified by the teachings of Via, Kinicki, Marteau and Costa teaches the invention of claim 1; but does not teach that the respective ultrasound operating modes (which are for the single ultrasound device as discussed above) represent ultrasound operating modes associated with different ultrasound signal frequencies.
KS in the same field of endeavor (i.e., ultrasound) teaches different operating modes associated with different ultrasound signal frequencies (“The ultrasound imaging system 300 includes imaging configurations 318 associated with different imaging procedures that can be performed. The imaging procedures include for example, obstetric imaging, cardiac imaging and abdominal imaging. Based on an imaging procedure to be performed a corresponding imaging configuration needs to be set. The imaging configuration may be set by a user in the ultrasound imaging system 300. The imaging configurations may be pre-stored in the ultrasound imaging system 300. The imaging configuration may include various image scan parameters (herein after referred as parameters) such as frequency, a speckle reduction imaging, time gain compensation, scan depth, scan format, image frame rate, field of view, focal point, scan lines per image frame, number of ultrasound beams and pitch of the transducer elements. These parameters vary for different imaging configurations.” ¶ [0028]).
The ordinarily skilled artisan would have recognized that different imaging modes are used for different procedures that respectively have unique requirements, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the respective ultrasound operating modes (which are for the single ultrasound device as discussed above) of the modified invention of Pelissier such that they represent ultrasound operating modes associated with different ultrasound signal frequencies, as taught by KS, in order to optimize the ultrasound signal frequency for each ultrasound operating mode as it pertains to its respective penetration depths or spatial resolution needs of.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Via, Kinicki, Marteau and Costa as applied to claim 9 above, and further in view of Fairbanks et al., “Ocular Ultrasound: A Quick Reference Guide for the On-Call Physician” EyeRounds.org University of Iowa Carver College of Medicine posted February 4, 2016 (Available from: http://www.EyeRounds.org/tutorials/ ultrasound/) (hereinafter “Fairbanks”).
Reagrding claim 10, Pelissier modified by the teachings of Via, Kinicki, Marteau and Costa teaches the invention of claim 9 as discussed above. While the modified Pelissier does teach a plurality of GUI elements labeled as representing various ultrasound operating modes for various anatomical examinations including a cardiac imaging mode, an abdominal imaging mode, a small parts imaging mode, and a lung 
Fairbanks in the same field of endeavor (i.e., ultrasound) teach using ultrasound to image eyes. Fairbanks teaches settings and/or configurations recommended for ocular imaging that can collectively read on an “ocular imaging mode” as recited in the claim (see appendix): “1. High frequencies (approximately 10Mhz) are used in ocular echography because they produce an image with greater resolution than low frequencies. While this comes at the expense of poorer tissue penetration, high frequencies retain enough penetration to properly examine the delicate ocular structures”; “2. The B-scan creates a two dimensional image from a very thin slice of tissue oriented perpendicular to the cylinder of the probe”; “5. As the gain is adjusted higher, weaker signals are more easily visualized (vitreous opacities, posterior vitreous detachment, small foreign bodies, etc.).  As the gain is adjusted lower, stronger signals are more easily visualized (masses, tumors, etc.) and the weaker signals may be absent.”
Regarding the limitation of claimed GUI element labeled as representing an operating mode for ocular imaging:
The concept of a user selectable GUI element labeled as representing a respective ultrasound operating mode is taught in Pelissier (as discussed above). Separately, the concept of an ultrasound operating mode for ocular imaging is taught in Fairbanks (as discussed above). However, these concepts are not taught as combined (i.e., not taught as user selectable GUI element labeled as representing an ultrasound operating mode for ocular imaging).

Kinicki in the same field of endeavor (i.e., ultrasound) teaches: “In an ultrasound imaging system, sets of imaging parameter values are saved as preset modes. When a user later selects one of the preset modes, the system automatically operates in accordance with the corresponding set of imaging parameter values. The imaging parameter values for each preset mode are selected and adjusted by the user while the system is generating a desired ultrasound image, thereby ensuring that the stored imaging parameter values correspond to a desired ultrasound image. The system can store preset modes for different exam types, for different image displays, for different patients and for different users. Each of the preset modes can be selected with a single keystroke.” (Abstract).
The GUI menu of Pelissier would continue to operate as it did before combination with Fairbanks (i.e., the GUI menu would continue to be presented to the user and allow the user to select an ultrasound operating mode) except for that the GUI menu would predictably also include a GUI element labeled as representing an ultrasound operating mode for lung imaging selectable from the menu, and the ocular imaging mode of Fairbanks would continue to operate as it did before combination with Pelissier (i.e., the ultrasound ocular imaging would continue to allow a user to acquire ultrasound images of the eyes) except for that the ocular imaging mode predictably can be selectable as a preset by simply selecting, from a GUI menu, a GUI element corresponding thereto.
The ordinarily skilled artisan would have recognized that by adding another imaging mode (in this case ocular imaging mode) to the invention of Pelissier, the modified Pelissier invention would advantageously have increased utility/usefulness. For example, in a situation where a user is using the invention of Pelissier to perform a number of examinations (including ocular imaging) on the same patient, the user needs to switch to another invention (or has to manually set imaging parameters) when switching to the ocular imaging mode. In this sense, the ordinarily skilled artisan would have recognized that the modification would increase the convenience of switching to a ocular imaging mode by providing a simple, intuitive, selectable GUI element corresponding thereto.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Pelissier by providing the GUI menu with a GUI element labeled as representing an operating mode for ocular imaging because it would have merely involved combining prior art elements (i.e., combining the concept of a user selectable GUI element labeled as representing a respective ultrasound operating mode is taught in Pelissier with the concept of an ultrasound operating mode for ocular imaging is taught in Fairbanks) according to known methods (i.e., how to integrating new GUI options corresponding to an ultrasound operating modes/presets into a menu of selectable GUI options to control an ultrasound device to operate in the selected mode/present as taught by Kinicki) to yield predictable results (e.g., the ocular imaging mode predictably can be selectable as a preset by simply selecting, from a GUI menu, a GUI element option corresponding thereto); and the ordinarily skilled artisan would have been motivated to make this modification in order to increase the convenience of switching to the ocular imaging mode.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Via, Kinicki, Marteau and Costa as applied to claims 1, 9, and 20 above, and further in view of Stoylen, “Basic ultrasound for clinicians”, Strain rate imaging, NTNU Norwegian University of Science and Technology, April 2016 (retrieved from < https://web.archive.org/web/20160528000848/http://folk.ntnu.no/ stoylen/strainrate/Basic_ultrasound >; hereinafter “Stoylen”).
Regarding claims 21-23, Pelissier modified in view of the teachings of Via, Kinicki, Marteau and Costa as discussed above teaches the inventions of claims 1, 9, and 20; but does not teach the ultrasound operating mode for cardiac imaging comprises imaging up to a depth of 20 cm.
Stoylen teaches that due to attenuation dependence on frequency, the depth of penetration is thus dependent on frequency (see “Attenuation” section):
The attenuation is the limiting factor for the depth penetration of the beam, i.e. the depth to which the beam can be transmitted, and still give useful signals back. Basically, the shorter the wavelength, the higher the attenuation (and thus the shorter the depth penetration). The effective range can be said to be about 200 - 300 x . For practical medical purposes, the penetration for good imaging is about 10 - 20 cm at 3.5 MHz (adult cardiac), 5 - 10 cm at about 5 MHZ (pediatric cardiac), 2-5 cm at 7.5 MHz, 1-4 cm at 10 MHZ, the last two frequencies being in the vascular domain. However, one method to bypass some of the attenuation problem is by harmonic imaging. Thus the beam is transmitted at a certain frequency, and the received signal is analysed at twice that frequency (Fourier analysis). This increases the signal to noise ratio of the reflected signal, especially at the deepest parts of the image, without a similar loss of resolution.

The cited paragraph above teaches “For practical medical purposes, the penetration for good imaging is about 10 - 20 cm at 3.5 MHz (adult cardiac), 5 - 10 cm at about 5 MHZ (pediatric cardiac), 2-5 cm at 7.5 MHz, 1-4 cm at 10 MHZ, the last two frequencies being in the vascular domain.” (emphasis added). Thus the ordinarily skilled artisan would have recognized in view of the above teachings that a penetration for good imaging of a depth of about 10-20 cm can be achieved by using an ultrasound frequency of 3.5 MHz, and therefore would be appropriate for cardiac imaging of an adult.
MPEP 2144.05 recites in part: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

In this case, the claimed range (i.e., “up to a depth of 20 centimeters”; which means less than or equal to 20 cm) overlaps with a range disclosed by the prior art (“about 10-20 cm”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Pelissier such that the cardiac imaging comprises imaging up to a depth of 20 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Non-Final Rejection dated 8/20/2020
        2 In application 15/631,729 see notice of abandonment dated 2/3/2021